Citation Nr: 0716079	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disability.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disability.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals, postoperative, sigmoid colon resection 
and cholecystectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1970 to April 1972 
and from August 1981 to November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In February 2007, the veteran testified at a Board 
hearing at the RO.

The issues of entitlement to service connection for right and 
left knee disabilities on the merits and entitlement to a 
disability rating in excess of 10 percent for residuals, 
postoperative, sigmoid colon resection and cholecystectomy, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2001, the RO denied the veteran's claims of 
entitlement to service connection for a right knee disability 
and a left knee disability.

2.  In an April 2003 communication, the veteran requested 
that his right knee and left knee disability claims be 
reopened. 

3.  Evidence received since the December 2001 RO decision 
raises a reasonable possibility of substantiating the claim 
for entitlement to service connection for a right knee 
disability.

4.  Evidence received since the December 2001 RO decision 
raises a reasonable possibility of substantiating the claim 
for entitlement to service connection for a left knee 
disability.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

3.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In light of the fully favorable decision below, the 
Board finds that no further discussion of VCAA compliance is 
warranted.

Analysis

In a December 2001 rating decision, the veteran's claims of 
entitlement to service connection for a right knee disability 
and a left knee disability were denied.  The veteran was 
notified of the December 2001 denial, and he did not file a 
notice of disagreement to initiate an appeal.  Under the 
circumstances, the Board finds that the December 2001 rating 
decision became final.  38 U.S.C.A. § 7105(c).  However, when 
a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  As noted above, 
the April 2003 written communication from the veteran was 
interpreted by the RO as a claim to reopen.  When a claim to 
reopen is presented under section 5108, VA must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the December 2001 rating 
decision included service medical records, and post-service 
VA medical treatment records.  The service medical records 
showed at least one instance of right knee complaint and one 
instance of left knee complaint.  Although it is not entirely 
clear from the record, it appears that the RO denied the 
veteran's claims for lack of evidence of any current 
disability of the right or left knee.

Evidence received since the December 2001 rating decision 
includes additional VA treatment records, including a June 
2003 x-ray image confirming arthritis of the knees; private 
medical records; and buddy statements from individuals who 
served with the veteran and claimed to see him experience 
knee pain during active duty service.  This evidence is new 
as it was not of record at the time of the December 2001 
rating decision and, after resolving the benefit of the doubt 
in favor of the veteran, the Board finds that it is material 
as it raises a reasonable possibility of substantiating the 
veteran's claims of entitlement to service connection for a 
right and a left knee disability because it tends to show 
evidence of a current disability, which was lacking at the 
time of the December 2001 rating decision.  Therefore, the 
Board finds that new and material evidence has been received 
to reopen the veteran's claims of entitlement to service 
connection for a right knee disability and a left knee 
disability.  For the reasons explained below, the issues of 
entitlement to service connection for a right knee disability 
and a left knee disability on the merits are remanded.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disability.




REMAND

With respect to the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for residuals, 
postoperative, sigmoid colon resection and cholecystectomy, 
the Board notes that the veteran's most recent VA examination 
in relation to this claim was in 2004 or early 2005.  The 
Board also notes that at his February 2007 Board hearing at 
the RO, the veteran testified that he believed his disability 
had increased in severity since his most recent VA 
examination.  As the record demonstrates that the veteran's 
disability may have increased in severity since his most 
recent VA examination, the Board believes a new VA 
examination is necessary to assess the current extent and 
severity of the disability.  While the Board is not required 
to direct new examinations simply because of the passage of 
time, VA's General Counsel has indicated that a new 
examination is appropriate when the record demonstrates or 
the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination.  VAOPGCPREC 11-95 (April 7, 1995).  

With respect to the reopened claims of entitlement to service 
connection for a right knee disability and a left knee 
disability, the Board notes that Section 5103A(a)(1) of title 
38 of the U.S. Code provides that the Secretary "shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim."  That duty 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  38 U.S.C. 
§ 5103A(d)(1); see McLendon v. Nicholson, 20 Vet.App. 79 
(2006).  In the case at hand, as discussed above, there is 
evidence of in-service complaints related to right knee and 
left knee pain.  Additionally, current VA treatment records 
show repeated complaints of knee pain and June 2003 treatment 
records contain x-ray evidence of bilateral degenerative 
joint disease.  In light of these in-service and current 
complaints, the Board finds that a VA examination is 
necessary to determine if the veteran has a current right 
and/or left knee disability and, if so, if any disability 
found on examination is etiologically related to the 
complaints noted during active duty service, or any other 
aspect of the veteran's active duty service.  



Accordingly, the case is REMANDED for the following action:

1.  Up-to-date VA and private medical 
records, if any, referencing the 
disabilities at issue should be obtained 
for inclusion in the claims file.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine the 
current severity of his residuals, 
postoperative, sigmoid colon resection and 
cholecystectomy.  Such tests as the 
examining physician deems necessary should 
be performed.  All findings responsive to 
the relevant rating criteria should be 
reported in detail.

3.  The RO should arrange for the veteran 
to undergo a VA examination.  The 
veteran's claims file should be made 
available to the examiner for review in 
conjunction with the examination, with 
particular attention paid to the in-
service complaints related to the 
veteran's bilateral knees.  After 
examining the veteran and conducting all 
necessary tests and studies, the examiner 
should diagnose all current right and/or 
left knee disabilities.  For each 
disability found on examination, the 
examiner should opine as to whether it is 
at least as likely as not (a degree of 
probability of 50 percent or higher) that 
any current disability found on 
examination is etiologically related to 
the veteran's active duty service, 
including the in-service complaints 
related to the right and left knees.  A 
detailed rationale should be provided for 
all opinions expressed.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or she 
should so state.

4.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the April 2006 
statement of the case, and readjudicate 
the claims.  If any benefits sought 
remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


